Amendment No. 7 to Amended and Restated Participation Agreement Franklin Templeton Variable Insurance Products Trust Franklin/Templeton Distributors, Inc. Pruco Life Insurance Company Pruco Life Insurance Company of New Jersey Pruco Securities LLC The Prudential Insurance Company of America Prudential Investment Management Services LLC Prudential Annuities Distributors, Inc. Franklin Templeton Variable Insurance Products Trust (the “Trust”), Franklin/Templeton Distributors, Inc. (the “Underwriter,” and together with the Trust, “we” or “us”), Pruco Life Insurance Company, Pruco Life Insurance Company of New Jersey and The Prudential Insurance Company of America, and Prudential Investment Management Services LLC, Prudential Annuities Distributors, Inc. and Pruco Securities LLC, your distributors (collectively, the “Company”, “you” or “your”),on your behalf and on behalf of certain Accounts, (individually a “Party”, collectively, the “Parties”)have previously entered into an Amended and Restated Participation Agreement dated February 1, 2007, and subsequently amended June 5, 2007, May 1, 2008, December 21, 2012, May 1, 2013, November 8, 2013 and August 1, 2014 (the “Agreement”).The Parties now desire to amend the Agreement by this amendment (the “Amendment”).Unless otherwise indicated, the terms defined in the Agreement shall have the same meaning in this Amendment. A M E N D M E N T For good and valuable consideration, the receipt of which is hereby acknowledged, the Parties agree to amend the Agreement as follows: 1. Schedules B and C of the Agreement are hereby deleted and replaced in their entirety with the Schedules B and C attached hereto, respectively. 2. All other terms and provisions of the Agreement not amended herein shall remain in full force and effect. IN WITNESS WHEREOF, each of the Parties has caused its duly authorized officers to execute this Amendment as of October 20, 2016. The Trust: Only on behalf of each Portfolio listed on Schedule C of the Agreement. Franklin Templeton Variable Insurance Products Trust By: /s/Karen L. Skidmore Name:Karen L. Skidmore Title:Vice President The Underwriter: Franklin/Templeton Distributors, Inc. By:/s/ Thomas Regner Name:Thomas Regner Title:Executive Vice President The Company: Pruco Life Insurance Company Pruco Life Insurance Company of New Jersey By: /s/ Greg Steffe Name:Greg Steffe Title:VP Project Management By: /s/ Greg Steffe Name:Greg Steffe Title:VP Project Management The Prudential Insurance Company of America By: /s/ Greg Steffe Name:Greg Steffe Title:VP Project Management The Distributor: Pruco Securities LLC Prudential Investment Management Services LLC By: /s/John G. Gordon Name:John G. Gordon Title:President By: /s/ Timothy S. Cronin Name:Timothy S.Cronin Title:Senior Vice President Prudential Annuities Distributors, Inc. By: /s/ Rodney Allain Name:Rodney Allain Title:Vice President Pruco Amd 7 to FPA 2016-10-20.docx ScheduleB Accounts of the Company Name of Company Name of Account SEC Registration Yes/No The Pruco Life Insurance Company Pruco Life Flexible Premium Variable Annuity Account Yes Pruco Life Variable Contract Account M No Pruco Life Variable Contract Account M-2 No Pruco Life Variable Universal Account Yes Pruco Life Variable Appreciable Account Yes The Pruco Life Insurance Company of New Jersey Pruco Life of New Jersey Flexible Premium Variable Annuity Account Yes Pruco Life of New Jersey Variable Appreciable Account Yes Pruco Life Variable Contract Account M No Pruco Life Variable Contract Account M-2 No The Prudential Insurance Company of America Prudential Discovery Premier Group Variable Contract Account Yes Prudential Variable Contract Account GI-2 Yes Prudential Variable Contract Account GI-6 No Prudential Variable Appreciable Account Yes ScheduleC Available Portfolios and Classes of Shares of the Trust 1. Franklin Income Securities Fund – Class 2 2. Franklin Large Cap Value Securities Fund – Class 2 3. Franklin Small Cap Value Securities Fund – Class 2 4. Franklin Small-Mid Cap Growth Fund – Class 1 and 2 5. Franklin Strategic Income Securities Fund – Class 2 6. Franklin Templeton VIP Founding Funds Allocation Fund – Class 4 7. Mutual Global Discovery Securities Fund – Class 2 8. Mutual Shares Securities Fund – Class 2 9. Templeton Developing Markets Securities Fund – Class 2 Templeton Foreign Securities Fund – Class 1 and 2 Templeton Global Bond Securities Fund – Class 2 Templeton Growth Securities Fund – Class 2
